Citation Nr: 1226485	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability prior to November 4, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are related to additional disabilities not currently on appeal and therefore are not relevant to the issue on appeal.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has raised concerns about whether certain evidence was considered, specifically the letter from his licensed social worker dated September 2008.  This letter is listed among the evidence considered by the October 2008 Statement of the Case (SOC) and is discussed in that document.  As such, it is clear that it was considered by the RO in their adjudication of the claim.

However, the claims file contains additional evidence received since the issuance of the SOC.  This evidence includes a January 2009 VA general medical examination, including a review of psychiatric symptoms and a January 2009 VA audiology examination.  These examinations were performed prior to the certification of these claims to the Board, and the Veteran has not waived initial RO consideration.  See 38 C.F.R. § 20.1304.  As such, due process requires that the claim be remanded.

Additionally, while the record indicates that the Veteran has been in receipt of a TDIU since November 4, 2008, the issue of entitlement to TDIU at any earlier time during the pendency of the claims for higher disability ratings remains part of these underlying claims for bilateral hearing loss and PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the RO/AMC on the basis of the additional evidence, to include consideration of entitlement to TDIU prior to November 4, 2008.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

